978 So.2d 856 (2008)
FLORIDA FARM BUREAU CASUALTY INSURANCE COMPANY, Appellant,
v.
Willis F. MATHIS and Katherine W. Mathis, Appellees.
No. 1D07-4504.
District Court of Appeal of Florida, First District.
April 7, 2008.
*857 Mark J. Upton of Daniell, Upton, Perry & Morris, P.C., Daphne, Alabama, for Appellant.
James F. McKenzie, Pensacola, for Appellees.
BARFIELD, J.
We REVERSE the summary judgment for the plaintiffs/appellees and REMAND this case to the trial court for further proceedings. See Fla. Farm Bureau Cas. Ins. Co. v. Cox, 967 So.2d 815 (Fla.2007); Citizens Prop. Ins. Corp. v. Manning, 966 So.2d 486 (Fla. 1st DCA 2007).
WOLF and HAWKES, JJ., concur.